Citation Nr: 1020404	
Decision Date: 06/03/10    Archive Date: 06/10/10

DOCKET NO.  08-17 504	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for chronic 
inflammatory polyneuropathy (CIDP) to include as due to 
herbicide exposure and as secondary to service-connected 
diabetes mellitus.

2.  Entitlement to service connection for deep vein 
thrombosis to include as due to service-connected diabetes 
mellitus, CIDP, and herbicide exposure.

3.  Entitlement to a total rating based upon individual 
unemployability (TDIU).


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Associate Counsel





INTRODUCTION

The Veteran had active duty service from November 1965 to 
November 1968, to include service in Vietnam.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2007 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana that denied the Veteran's request to 
reopen his claim for service connection for peripheral 
neuropathy.  This rating decision also denied his claim for 
service connection for deep vein thrombosis and his claim for 
TDIU.

Although the RO developed the claim for entitlement to 
service connection for CIDP as a claim to reopen a previously 
denied claim, the Board finds that it is an original claim 
for service connection.  The RO denied entitlement to service 
connection for right brachial plexopathy in an unappealed 
November 2000 rating decision.  The instant claim for service 
connection for CIDP is a claim based on a new diagnosis and 
is to be adjudicated without regard to prior denials that did 
not consider that diagnosis.  Ephraim v. Brown, 82 F.3d 399 
(Fed. Cir. 1996).  Hence the claim for service connection for 
CIDP must be decided without regard to the prior denial of 
service connection for right brachial plexopathy.

In October 2009, subsequent to the issuance of the May 2009 
supplemental statement of the case (SSOC), the Veteran 
submitted additional evidence in support of his claims.  This 
evidence was accompanied by a waiver of RO consideration.

The issues of entitlement to compensation under 38 U.S.C.A. 
§ 1151 (West 2002) for deep vein thrombosis and entitlement 
to service connection for Guillian-Barre syndrome have been 
raised by the record, but have not been adjudicated by 
the Agency of Original Jurisdiction (AOJ).  Therefore, the 
Board does not have jurisdiction over them, and they are 
referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the Veteran 
if further action is required.


REMAND

VA is obliged to provide an examination when the record 
contains competent evidence that the claimant has a current 
disability or signs and symptoms of a current disability, the 
record indicates that the disability or signs and symptoms of 
disability may be associated with active service, and the 
record does not contain sufficient information to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d); McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  The evidence of a link 
between a current disability and service must be competent.  
Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).

A veteran's reports of a continuity of symptomatology can 
satisfy the requirement for evidence that the claimed 
disability may be related to service.  McLendon v. Nicholson, 
20 Vet. App. 79, 83 (2006).  The threshold for finding a link 
between current disability and service is low.  Locklear v. 
Nicholson, 20 Vet. App. 410 (2006); McLendon v. Nicholson, at 
83.

The Veteran contends that he suffers from deep vein 
thrombosis as a result of his service, including his presumed 
exposure to herbicides.  He also claims to suffer from CIDP 
as a result of his service, including his service-connected 
diabetes mellitus and his presumed exposure to herbicides.  
Exposure to herbicides is presumed due to his documented in-
country Vietnam service.  See 38 U.S.C.A. § 1116 (West 2002); 
38 C.F.R. § 3.307 (2009).

The Veteran was diagnosed with a pulmonary embolism in July 
2002.  The most probable cause of this condition was 
determined to be the intravenous immunoglobulin (IVIG) 
therapy he received.  An April 2003 VA hematology 
consultation noted it was a reasonable and likely conclusion 
that the IVIG treatments for the Veteran's CIDP were a 
precipitating event for his thromboses.  A September 2003 VA 
treatment note indicated that his deep vein thrombosis was 
"probably related to" his IVIG therapy.  He has not yet 
been afforded a VA examination for his claim for service 
connection for deep vein thrombosis.  Because it is unclear 
to the Board whether the Veteran's deep vein thromboses are 
related to his service, a remand for an examination is 
necessary to decide the claim.

The Veteran was afforded a VA peripheral neuropathy 
examination in April 2004, as a result of which the examiner 
opined that the etiology of his peripheral nerve disorder was 
"unknown".  The examiner further opined that it was 
unlikely that the Veteran's diabetes mellitus had caused his 
neurological problems due to the severity of his symptoms.  
However, the examiner did not offer an opinion as to whether 
the Veteran's diagnosed CIDP was caused by his service, 
including his exposure to herbicides.  Such an opinion is 
necessary to decide this claim. 

The Veteran does not currently meet the percentage 
requirements for TDIU.  38 C.F.R. § 4.16(a) (2009).  He was 
awarded Social Security Administration (SSA) benefits on the 
basis of peripheral neuropathy in July 2000.  As his claim 
for service connection for peripheral neuropathy is being 
remanded, the claim for TDIU is being remanded as these 
claims are inextricably intertwined.  The appropriate remedy 
where a pending claim is inextricably intertwined with claim 
currently on appeal is to defer adjudication of the claim on 
appeal pending the adjudication of the inextricably 
intertwined claim.  Harris v. Derwinski, 1 Vet. App. 180 
(1991).

In the case of a claim for total rating based on individual 
unemployability, the duty to assist requires that VA obtain 
an examination which includes an opinion on what effect the 
appellant's service-connected disabilities have on his 
ability to work.  Friscia v. Brown, 7 Vet. App. 294, 297 
(1994).  Such an opinion has not been obtained in this case.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should afford the Veteran a 
VA examination performed by a physician to 
determine whether his CIDP disability is 
related to service, including service-
connected diabetes mellitus and/or his 
presumed exposure to herbicides.  All 
indicated diagnostic testing should be 
completed.  

The claims file including a copy of this 
remand must be made available to, and be 
reviewed by, the physician conducting the 
examination.  The examiner should note 
such review in the examination report or 
in an addendum.

After the examination, the examiner should 
provide an opinion as to whether it is at 
least as likely as not (50 percent 
probability or more) that his current CIDP 
had its onset in service or is otherwise 
related to a disease or injury in service, 
including his service-connected diabetes 
mellitus and/or his presumed exposure to 
herbicides.  The examiner should also 
specifically opine as to whether it is at 
least as likely as not (50 percent 
probability or greater) that the CIDP or 
neuropathy symptoms with which the Veteran 
was diagnosed prior to his diagnosis of 
diabetes mellitus may nonetheless be 
related to diabetes mellitus.

The examiner must provide a rationale, 
with citation to relevant medical 
findings, for all opinions.  

The examiner is advised that the Veteran 
is competent to report injuries and 
symptoms and that the Veteran's reports 
must be considered in formulating the 
opinion.  See Dalton v. Nicholson, 21 Vet. 
App. 23 (2007) (holding that an 
examination was inadequate where the 
examiner did not comment on the veteran's 
report of in-service injury and relied on 
the lack of evidence in the service 
medical records to provide a negative 
opinion).

2.  RO/AMC should afford the Veteran a VA 
examination performed by a physician to 
determine whether his deep vein thrombosis 
disability is related to service, 
including his service-connected diabetes 
mellitus and/or his presumed exposure to 
herbicides.  All indicated diagnostic 
testing should be completed.  

The claims file including a copy of this 
remand must be made available to, and be 
reviewed by, the physician conducting the 
examination.  The examiner should note 
such review in the examination report or 
in an addendum.

After the examination, the examiner should 
provide an opinion as to whether it is at 
least as likely as not (50 percent 
probability or more) that any deep vein 
thrombosis had its onset in service or is 
otherwise related to a disease or injury 
in service, including his service-
connected diabetes mellitus and/or his 
presumed exposure to herbicides.  The 
examiner should also provide an opinion as 
whether the current deep vein thrombosis 
was related to the Veteran's diagnosed 
CIDP.

The examiner must provide a rationale, 
with citation to relevant medical 
findings, for this opinion.  

The examiner is advised that the Veteran 
is competent to report injuries and 
symptoms, and that the Veteran's reports 
must be considered in formulating the 
opinion.  See Dalton v. Nicholson, 21 Vet. 
App. 23 (2007) (holding that an 
examination was inadequate where the 
examiner did not comment on the veteran's 
report of in-service injury and relied on 
the lack of evidence in the service 
medical records to provide a negative 
opinion).

3.  Following completion of the 
development listed above, the RO/AMC 
should afford the Veteran a VA examination 
to determine the combined impact of all 
service- connected diseases and 
disabilities on her ability to maintain 
employment consistent with his education 
and occupational experience.  The examiner 
should review the claims file and note 
such review in the examination report or 
in an addendum.

If the Veteran is unable to report for the 
scheduled examinations, refer the file to 
an appropriate examiner for review of the 
file in conjunction with rendering an 
opinion.  

The examiner must evaluate and discuss the 
effect of all of the Veteran's service-
connected disabilities jointly on the 
Veteran's employability.  The examiner 
should opine as to whether the Veteran's 
service-connected disabilities, without 
consideration of his non-service-connected 
disabilities, render him unable to secure 
or follow a substantially gainful 
occupation.  

Finally, if the Veteran's service-connected 
disabilities do not cumulatively render him 
unemployable, the examiner should suggest 
the type or types of employment in which 
the Veteran would be capable of engaging 
with his current service-connected 
disabilities, given his current skill set 
and educational background.  The rationale 
for all opinions must be provided.

4.  The RO/AMC should review the 
examination report to make sure that it 
contains all findings and opinions 
requested in this remand have been 
addressed.

5.  If any claim on appeal remains denied, 
the RO/AMC should issue a supplemental 
statement of the case before returning the 
case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board is remanding.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


______________________________________________
S.C. KREMBS
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


